DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee D’Amore on 8/2/22.
The application has been amended as follows: 
1. Claim 11, lines 1-2 including “comprising the device according to claim 1, the method comprising:” has been deleted and changed to 
-- comprising a purse-suturing device for suturing a hollow viscus, the device comprising: a circular stapler comprising:  5a tubular case configured to be inserted inside a portion of a hollow viscus; a tubular stapler head disposed in a first interior of the tubular case and configured to be displaced concentrically along the interior of the tubular case and to push staples, comprising a staple carrier; and  10an anvil against which staples are folded, the anvil having a pole configured to be displaced concentrically along a second interior of the tubular stapler head; and a suturing thread configured to be wound around the hollow viscus and tightened around a selected section of a wall of the hollow viscus; wherein:  15the pole of the anvil is configured to be displaced between a pursing position in which the anvil is retracted a selected distance from the stapler head, defining a space between the anvil and the stapler head and an associated section of the wall of the hollow viscus around which the suturing thread is wound, and a stapling position in which the anvil is proximate the stapler head, compressing and folding the section of the wall of 20the hollow viscus, the method comprising:--

Allowable Subject Matter
Claims 11, 12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record or at large fails to disclose the method of the suturing thread being tightened with a pushing stick by inserting a first and second ends of the suturing thread into the pushing stick such that the pushing stick contacts the staple carrier to fasten the suturing thread around the hollow viscus and the pole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771       

/DIANE D YABUT/Primary Examiner, Art Unit 3771